DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Means for directing disinfecting light in claims 1, 15 and 26; and
Means for managing heat in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation for: 
The means for directing equaling one or more reflectors, one or more diffusers, or one or more lenses positioned within or outside the lighting fixtures; and
The means for managing heat equaling a heat sink or a switch circuit.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f),.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the light having the wavelength of greater than 420 nm" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete the word “the”.  Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Publication No. 2010/0246169).
Anderson discloses a method of providing doses of light sufficient to deactivate MRSA bacteria (paragraph 41) throughout a volumetric space over a period of time, the method comprising:
Installing an arrangement of one or more lighting fixtures in the volumetric space (Figure 2), the one or more lighting fixtures configured to at least partially emit disinfecting light having a wavelength of between 400 nm and 420 nm (paragraphs 11 and 12), and the arrangement of one or more lighting fixtures further comprising means for directing the disinfecting light that is a diffuser (concerning claim 16) as set forth in paragraph 33); and
Applying, via the one or more lighting fixtures, a determined radiometric power to the volumetric space, wherein the determined radiometric power produces a minimum power density at any exposed surface within the volumetric space during the period of time, the minimum power density comprising a minimum integrated irradiance of the disinfecting light equal to .01 mW/cm2 (paragraph 32).



With respect to claim 20, Anderson continues to disclose that the exposed surface in the volumetric space is 1.5 m from an external-most luminous surface of the one or more lighting fixtures at nadir, and wherein the minimum integrated irradiance of the disinfecting light is equal to .10, 0.15, 0.2, 0.25 or 0.3 mW/cm2 (paragraph 33; Table 1).

Concerning claim 25, Anderson further discloses that the determined total radiometric power is applied to the volumetric space without using any photosensitizers; as there is no mention of a photosensitizer throughout the disclosure of the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view of Kim et al. (U.S. Publication No. 2015/0359922).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose a heat sink means for managing heat generated by the lighting fixture.  Kim discloses a method of disinfecting an area utilizing light fixtures (abstract; Figure 6).  The reference continues to disclose that the method utilizes heat sinks around the light fixture in order to dissipate any heat from said fixtures that may damage other components therein (paragraph 14).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a heat sink around the light fixture in Anderson in order to dissipate any heat from said fixture that may damage other components therein as exemplified by Kim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view Barnes (U.S. Patent No. 7,658,891).
Anderson is relied upon as set forth above, wherein the reference discloses a light emitting diode (LED) as the lighting element (paragraphs 11 and 12), and a Fresnel lens as a portion of the converting element (Figure 2) that is configured to produce light having a wavelength of greater than 420 nm (paragraphs 12 and 13). Anderson does not appear to disclose a phosphor element however. Barnes discloses a lighting device configured to deactivate bacteria with a lighting element (column 13, line 32 to column 14, line 35), wherein the device also includes a Fresnel lens (column 32, lines 53-59). .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2010/0246169) in view Livchak et al. (U.S. Publication No. 2013/0287627).
Anderson is relied upon as set forth above.  Anderson does not appear to disclose recording the intensity of the disinfecting light.  Livchak discloses a method for sterilizing an object or space with disinfecting light, wherein the method records the intensity of said light (abstract; paragraph 17).  The reference continues to disclose that the intensity of the disinfecting light is recorded in order to notify a user when the light source needs to be cleaned or replaced (paragraph 17).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,765 (herein referred to as ‘765). 

Thus, the obviousness type double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799